     Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 1 of 9 PageID #:2413




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOHN T. BIERK,                                 )
                                               )
                       Plaintiff,              )       No. 19 C 5167
                                               )
v.                                             )       Magistrate Judge Jeffrey Cole
                                               )
TANGO MOBILE, LLC, et al.,                     )
                                               )
                       Defendants.             )


                          MEMORANDUM OPINION AND ORDER

        Defendant, CORT, filed a Motion to Compel, asking for court intervention on what appear

to be a dozen or so separate discovery disputes. [Dkt. #120]. The motion relates, in somewhat

labyrinthine fashion, claimed multiple deficiencies in the plaintiff’s productions. First, CORT

accuses plaintiff of withholding documents in five categories: all of his text messages, including

those with key witnesses such as Gloria Rose; withholding communications with Rose, including

an email in which Rose sent plaintiff’s counsel a Dropbox of documents while she was still working

for CORT; communications with Tango; plaintiff’s damages claims and CORT’s mitigation

defense; and information that CORT claims it needs to discover all of ]plaintiff’s responsive

documents. [Dkt. #120, at 1-2]. Next, CORT breaks those grievances into eleven separate

categories, which essentially target plaintiff’s responses to Requests for Production Nos. 2, 7, 8, 37,

40, and responses to Interrogatories Nos.3, 5, 6, 7, and adds a couple of additional requests – 89

pages of emails that “appear to be incomplete” and a demand that plaintiff turn over all his devices

for forensic mirror imaging. [Dkt. #120, at 2].

        From there, the Motion breaks its complaints into four categories of discovery:

communications with Rose, communications with Tango, tax returns, and a sweeping category
   Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 2 of 9 PageID #:2414




purportedly covering all plaintiff’s responses to CORT’s second set of interrogatories. [Dkt. #120,

at 3-6]. That fourth category, regarding the second set of Interrogatories focuses on plaintiff

claiming his ex-wife, whom he would not name, changed the password to an old cellphone in 2018.

[Dkt. #120, at 5-6].1 For each category, CORT provides some factual background and sufficient

information demonstrating that the parties met and conferred as required by Local Rule 37.2.

        At this point in the Motion, CORT develops and supports with pertinent authority arguments

as to its entitlement to three categories of discovery: communications with Rose and/or Tango that

are responsive to Document Request Nos. 7-8; tax returns and employment information that are

responsive to Document Requests Nos. 37 and 40, and Interrogatories Nos. 6 and 7; the name of the

mysterious former spouse who can provide the password or a turnover of the cellphone for forensic

inspection. [Dkt. #120, at 11-12]. For good measure, CORT adds a two-page chart, at page 251 of

the 267-page exhibit it attaches to its Motion, which breaks down its discovery grievances into nine

categories. [Dkt. #120-1, at 251-52]. So, to review: the Motion began with five categories, is taken

to eleven, then four, then three, and finally, nine. With all deference, it seems an unwieldy way to

ask a court for relief, since, as the Seventh Circuit has stressed, “[a]n advocate's job is to make it

easy for the court to rule in his client's favor . . . .” Dal Pozzo v. Basic Mach. Co., 463 F.3d 609,

613 (7th Cir. 2006).2



        1
          As though this seemingly routine contract dispute were some Cold War spy novel, plaintiff first said
only that a “third party” changed the password, then “authorized” his attorney to reveal that it was a “former
spouse.” Still, the name of the former spouse remains clouded in mystery at plaintiff’s behest.
        2
          In the future, it would aid understanding if CORT’s counsel, rather than digitally filing 20 exhibits
in a single 260-page clump, or 7 in a 36-page clump, downloaded each as a separate exhibit as plaintiff’s
counsel conveniently does. [See Dkt. ##122-1 to 122-8]. It allows for ease of toggling back and forth
between brief and exhibits In essence, it is the digital version of filing paper exhibits with tabs, as required
by Local Rule 5.2(f).

                                                       2
   Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 3 of 9 PageID #:2415




        But the complexities of the parties’ problems are a matter of perspective. Where CORT feels

they are such to necessitate a presentation that is complex to the point of being byzantine, plaintiff’s

response is radically at the other end of the spectrum. It is a terse, perhaps overly simplistic, five-

page affair that cites just one case – and that from another Circuit – regarding production of

cellphones for inspection. All those other issues – whether they number three, four, five, nine, or

eleven – are all, according to plaintiff, moot or not ripe. [Dkt. #122]. For plaintiff, CORT jumped

the gun filing its motion to compel – despite many of plaintiff’s response being due for months –

and ignored supposed agreements regarding limitations on some of that production. Plaintiff’s

motion and exhibits – email exchanges between the attorneys, mostly – do offer a peek into what

has gone on between the parties. There is a jejune dispute about the meaning of “pertinent” as

opposed to “relevant.” The upshot was, apparently, plaintiff agreed to produce relevant (1)

“communications regarding the claims and matters stated in the Complaint” and (2) communications

“mentioning or referencing CORT, Tango Mobile, Himalesh Kumar and/or the Tapdn product.”

[Dkt. #122, at 3-4]. But, as plaintiff concedes, plaintiff’s agreement did not come until after CORT

had to file its motion to compel. [Dkt. #122, at 3-4]. A party that delays or obstructs discovery

cannot complain when the other side files a motion right before a claimed concession is alleged to

have been forthcoming.

        So, was CORT’s motion moot? Not exactly. As the history of discovery disputes like this

attest. Discovery conflicts between counsel are often examples of the Rashomon effect, but at least

in the Kurosawa masterpiece, the characters agreed they were in the same story. When counsels’

respective versions of what has gone before are compared, that does not seem to be the case here.

CORT’s reply brief appears to break the still live issues into four categories. [Dkt. #125]. According


                                                   3
   Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 4 of 9 PageID #:2416




to CORT’s reply, plaintiff only produced a few documents, only produced “some” Dropbox

documents and emails, and produced no tax records. We are told plaintiff allegedly stole the

Dropbox documents from CORT; actually, we learn Gloria Rose purportedly stole them. [Dkt.

#125]. Much of the discovery between the parties, appears then to be still unresolved, contrary to

much of the picture plaintiff attempts to paint in his brief Response [Dkt. #122], although perhaps

much of this might have been averted if there had been more than two Rule 37.2 conversations over

the course of five months.

       Beyond the foregoing, we need not recount the entirety of the parties’ email exchanges over

their disputes since last October. In all likelihood, what in fact occurred lies somewhere between

the parties’ various (and necessarily self-interested) versions of events. In any event, in committing

their discovery dispute to the court for resolution, the court has extremely broad discretion in

resolving discovery battles. And discretion means that the result is within a range, not a point.

Indeed, in matters of discretion, two decision-makers—on virtually identical facts— can arrive at

opposite conclusions, both of which can constitute appropriate exercises of discretion. Compare

United States v. Boyd, 55 F.3d 239 (7th Cir. 1995) with United States v. Williams, 81 F.3d 1434 (7th

Cir. 1996). An abuse of discretion occurs when no reasonable person could take the view of the

district court. Mejia v. Cook County, Ill., 650 F.3d 631, 635 (7th Cir. 2011); United States v. Banks,

546 F.3d 507, 508 (7th Cir.2008); U.S. v. Re, 401 F.3d 828, 832 (7th Cir. 2005). Cf. United States

v. Bullion, 466 F.3d 574, 577 (7th Cir.2006)(Posner, J.)(“The striking of a balance of uncertainties

can rarely be deemed unreasonable....”). Indeed, “substantial discretion... ensures inconsistency.”

Johnson v. Daley, 339 F.3d 582, 593-94 (7th Cir. 2003).

       Consequently, when attorneys get into disputes over routine matters such as this and decide


                                                  4
   Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 5 of 9 PageID #:2417




not to give an inch here or there, they are necessarily assuming a certain risk. Is a discovery response

adequate? Is a request overly broad?         One judge will say yes, another will say no. See

Vann-Foreman v. Illinois Cent. R.R. Co., 2020 WL 6262361, at *2 (N.D. Ill. 2020); Generation

Brands, LLC v. Decor Selections, LLC, 2020 WL 6118558, at *5 (N.D. Ill. 2020); Williams v.

Estates of Hyde Park, LLC, 2020 WL 5702297, at *2 (N.D. Ill. 2020). Yet, both judges can be

“correct.” But the matter is before the court for decision and here are the rulings; to the extent I can

discern what actually is in dispute given the conflicting nature of the parties’ respective

presentations.

        First, the phone issue. Plaintiff’s choice is simple. He cannot withhold all the texts/emails

from the requested discovery because an unnamed ex-wife has the password. His options are

produce the password and the texts/emails, or produce the phone for a third-party inspection.

Plaintiff’s only argument against this is that the issue is not ripe because CORT never specifically

requested production of the phone. But CORT requested the relevant texts; plaintiff first said he

couldn’t get them from his phone because a third part changed the password, then he said an ex-wife

did and refused to give her name so the password might be retrieved. Now he will go no farther, and

has not offered any compromise. That makes the issue very ripe indeed, and one plaintiff had ample

opportunity to avoid.

        “A forensic ESI exam constitutes an extraordinary remedy that is required ‘[o]nly if the

moving party can actually prove that the responding party has concealed information or lacks the

expertise necessary to search and retrieve all relevant data.’ ” Belcastro v. United Airlines, Inc., No.

17 C 1682, 2019 WL 7049914, at *2 (N.D. Ill. 2019). “Mere suspicion or speculation that an

opposing party may be withholding discoverable information is insufficient to support an intrusive


                                                   5
   Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 6 of 9 PageID #:2418




examination of the opposing party's electronic devices or information system.” Belcastro, 2019 WL

7049914, at *2. See Motorola Sols., Inc. v. Hytera Commc'ns Corp, 365 F. Supp. 3d 916, 925 (N.D.

Ill. 2019) (“The Advisory Committee Notes to Rule 34 recognize that courts must use caution in

evaluating requests to inspect an opposing party's electronic devices or systems for ESI, in order to

avoid unduly impinging on a party's privacy interests”). But we are beyond mere suspicion here.

Plaintiff texted Rose and others on that phone during the pertinent period. He either cannot or will

not open it and produce the texts that are relevant. Accordingly, any intrusiveness would not be

undue and ultimately is of his own making. If plaintiff refuses to produce the password, or provide

the name of whomever changed it, there has to be an inspection. Then, if he truly has privacy

concerns, they can be addressed through agreed-upon protocols for third-party inspection, as is

common practice. See Belcastro, 2019 WL 7049914, at *4.

       Plaintiff constructs a very similar obstacle to production of tax returns. He agreed to produce

his tax returns on January 13, 2021. [Dkt. #120, pg. 5]. According to plaintiff’s response brief:

“Plaintiff provided tax-return authorizations weeks ago, but they lacked some information. Revised

ones have been sent.” [Dkt. #122, at 4]. But, as of February 22, 2021, plaintiff still had not done so.

[Dkt. #122-1, at 2]. At one point, plaintiff apparently claimed “possession of them is the issue”

because he filed his tax returns jointly with his ex-wife. [Dkt. #125-1, at 6-7]. It appears that CORT

wants more than what plaintiff filed with the IRS, but it’s not clear. [Dkt. #125, at 3]. START But

that is neither what CORT requested, nor what it argued in its motion to compel. [Dkt. #120, at

2,10,11]. Complete authorization forms, which CORT concedes plaintiff has now provided [Dkt.

#125, at 3 (“Bierk sent CORT a tax authorization form to obtain the records from the IRS, and he

argued that CORT’s motion to compel is moot. To the contrary, CORT is entitled to all tax records


                                                  6
   Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 7 of 9 PageID #:2419




within Bierk’s control.”)], are sufficient.

       As to communications with Gloria Rose, they are relevant and must be produced. It is

unfortunate that a personal matter – an extra-marital affair between plaintiff and Rose – has become

part of this case; but it has. Plaintiff’s counsel has even made it a topic of deposition questions.

(Dkt. #125-1, at 18-19; at 22-29; 35]. Thus, plaintiff cannot throw the equivalent of a blanket

privilege claim over all communications and documents he deems “personal.”

       In his response, plaintiff does not argue otherwise, but submits that the parties reached an

agreement regarding the scope of production. [Dkt. #122, at 3]. CORT says plaintiff’s counsel never

got back to them regarding that agreement. [Dkt. #125, at 6].3 But, as both sides agree as to the

language [Dkt. ##122, at 3;125, at 6], the plaintiff is ordered to produce “all communications

regarding the claims and matters stated in the Complaint, as well as all communications referencing

CORT, Tango Mobile, Himalesh Kumar and/or the Tapdn product, regardless of whether or

not the communication is of a personal nature.” [Dkt. ##122, at 3;125, at 6].

       Finally, there is the Dropbox issue, and, again, it involves Rose. In December of 2018,

while she was still a CORT employee, Rose sent plaintiff’s counsel a Dropbox link of

documents from her personal email account. [Dkt. #120-1, at 4]. Plaintiff’s thanked Rose,

cc’ed plaintiff, and asked Rose to refrain from further communications until he could

determine whether she was “‘represented by counsel and/or [her] current position with [CORT].”

Id. Plaintiff did not produce Rose’s original email, the documents in the Dropbox, the actual

Dropbox link, or the email notification(s) from Dropbox. In addition to these missing


       3
          This, then, is a perfect example of why Local Rule 37.2 mandates in-person or telephonic
communications. Emails are easily and often ignored or put off for later. In the midst of a phone
conversation where an agreement is being made, there is either assent or dissent to a proposal.

                                                 7
   Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 8 of 9 PageID #:2420




Dropbox-related emails, Plaintiff also withheld transmittal emails showing how plaintiff or his

lawyer received communications from Rose concerning Tapdn. [Dkt. #120, at 4].

           Plaintiff insists he has repeatedly informed CORT’s counsel that he could not open the

dropbox link Rose provided. He apparently sent CORT’s counsel screen shots of what it looked

like, and was able to get certain documents to open, including CORT documents, and produced

those. [Dkt. #122, at 4]. Thus, CORT’s suspicions about Rose having their documents were

confirmed. Plaintiff also states that he withdraws any objections to production of these Dropbox

documents. [Dkt. #122, at 4]. He simply seems to be unable to open them and produce

them.Accordingly, plaintiff will have to: (1) produce the native Dropbox link and emails containing

it; (2) save the entire Dropbox link on a jump drive so that CORT can access the Dropbox link

and the metadata; (3) produce all of the documents in the Dropbox, not a select few; (4) produce

the original communication email from Rose on December 10, 2018; and (5) produce all

communications between opposing counsel, his colleagues, or his law firm with Rose. [Dkt. #125,

at 2-3].

           Given the difficulties of assessing what was at issue here, and the fact that the parties had

just two Rule 37 conferences over the course of several months – the most recent weeks before the

motion to compel was filed – I do not find that this dispute is appropriate for an award of fees under

Fed.R.Civ.P. 37(a)(5). Moreover, in view of those continuous difficulties, especially the parties’

inability to agree what their issues are and present them to the court in an organized fashion for

resolution, any future discovery must comply with the requirements of Autotech Techs. Ltd. P'ship

v. Automationdirect.Com, Inc., 2007 WL 2713352 (N.D. Ill. 2007)(motion must contain a detailed,

joint statement of the parties' efforts to resolve their disputes over each of the document requests at


                                                    8
   Case: 1:19-cv-05167 Document #: 133 Filed: 03/22/21 Page 9 of 9 PageID #:2421




issue, along with their final positions, supported by pertinent authority, on each request that remains

in dispute). See alsoPark Ridge Sports, Inc. v. Park Ridge Travel Falcons, 2020 WL 6896090, at

*4 (N.D. Ill. 2020).

                                          CONCLUSION

        For the preceding reasons, the Motion [Dkt. #120] is granted in part and denied in part.




                               ENTERED:
                                               UNITED STATES MAGISTRATE JUDGE


DATE: 3/22/21




                                                  9
